EXHIBIT 10.1

PERFORMANCE AWARD AGREEMENT

[Full Name of Employee]

[Address]

[Date]

Dear [First Name]:

Pursuant to the [Long-Term Incentive Plan (the “Plan”) of Cablevision Systems
Corporation (the “Company”)] [Cablevision Systems Corporation (the “Company”)
2006 Cash Incentive Plan (the “Plan”)], you have been selected by the
Compensation Committee of the Board of Directors to receive a contingent cash
award (the “Award”) effective as of                    (the “Effective Date”).

Capitalized terms used, but not defined, in this agreement (this “Agreement”)
have the meanings given to them in the Plan. The Award is subject to the terms
and conditions set forth below:


1.             AMOUNT AND PAYMENT OF AWARD. IN ACCORDANCE WITH THE TERMS OF THIS
PERFORMANCE AWARD AGREEMENT, THE TARGET AMOUNT OF YOUR CONTINGENT AWARD IS
$             (THE “TARGET AWARD”), WHICH MAY BE INCREASED OR DECREASED TO THE
EXTENT THE PERFORMANCE OBJECTIVES SET FORTH ON ANNEX 1 HERETO (THE “OBJECTIVES”)
HAVE BEEN ATTAINED IN RESPECT OF              (THE “PERFORMANCE PERIOD”). THE
AWARD, CALCULATED IN ACCORDANCE WITH ANNEX 1 ATTACHED HERETO, WILL BECOME
PAYABLE TO YOU ON                    (THE “PAYMENT DATE”) PROVIDED, THAT YOU
HAVE REMAINED IN THE CONTINUOUS EMPLOY OF THE COMPANY OR ONE OF ITS AFFILIATES
FROM THE EFFECTIVE DATE THROUGH THE PAYMENT DATE.


2.             TERMINATION OF EMPLOYMENT. IF, ON THE PAYMENT DATE, YOU ARE NO
LONGER EMPLOYED BY THE COMPANY OR ONE OF ITS AFFILIATES FOR ANY REASON, OTHER
THAN AS A RESULT OF YOUR DEATH, THEN YOU WILL AUTOMATICALLY FORFEIT ALL OF YOUR
RIGHTS AND INTEREST IN THE AWARD REGARDLESS OF WHETHER THE OBJECTIVES ARE
ATTAINED.


3.             DEATH. IF, PRIOR TO THE END OF THE PERFORMANCE PERIOD, YOUR
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES IS TERMINATED AS A RESULT
OF YOUR DEATH THEN YOUR ESTATE WILL RECEIVE, PROMPTLY FOLLOWING THE DATE OF SUCH
TERMINATION, PAYMENT OF THE TARGET AWARD PRORATED FOR THE NUMBER OF COMPLETED
MONTHS OF YOUR EMPLOYMENT DURING THE PERFORMANCE PERIOD PRIOR TO SUCH
TERMINATION. IF AFTER THE END OF THE PERFORMANCE PERIOD BUT PRIOR TO THE PAYMENT
DATE, YOUR EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES IS TERMINATED AS
A RESULT OF YOUR DEATH THEN YOUR ESTATE WILL RECEIVE ON THE PAYMENT DATE THE
AWARD, IF ANY, TO WHICH YOU WOULD HAVE BEEN ENTITLED ON THE PAYMENT DATE HAD
YOUR EMPLOYMENT NOT BEEN SO TERMINATED.

1


--------------------------------------------------------------------------------





4.             CHANGE OF CONTROL EVENT OR GOING PRIVATE TRANSACTION.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT BUT SUBJECT
TO THE SUBSECTIONS OF THIS SECTION 4, IF AT ANY TIME A CHANGE OF CONTROL (AS
DEFINED BELOW) OF THE COMPANY OR A GOING PRIVATE TRANSACTION (AS DEFINED BELOW)
OCCURS, WHETHER OR NOT THE OBJECTIVES HAVE BEEN ATTAINED, YOU WILL BE ENTITLED
TO THE PAYMENT OF THE TARGET AWARD IF, IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL OR GOING PRIVATE TRANSACTION, YOU ARE EMPLOYED BY THE COMPANY OR ONE OF
ITS AFFILIATES.


A.             IF THE ACTUAL CHANGE OF CONTROL EVENT OR GOING PRIVATE
TRANSACTION:


I               IS A PERMISSIBLE DISTRIBUTION EVENT UNDER SECTION 409A OF THE
IRC OR PAYMENT OF THE AWARD PROMPTLY UPON SUCH EVENT IS OTHERWISE PERMISSIBLE
UNDER SECTION 409A OF THE IRC (INCLUDING, FOR THE AVOIDANCE OF DOUBT, BY REASON
OF THE INAPPLICABILITY OF SECTION 409A OF THE IRC TO THE AWARD), THEN THE TARGET
AWARD SHALL BE PAID TO YOU BY THE COMPANY PROMPTLY FOLLOWING THE CHANGE OF
CONTROL OR GOING PRIVATE TRANSACTION; OR


II              IS NOT A PERMISSIBLE DISTRIBUTION EVENT UNDER SECTION 409A OF
THE IRC AND PAYMENT OF THE AWARD PROMPTLY UPON SUCH EVENT IS NOT OTHERWISE
PERMISSIBLE UNDER SECTION 409A OF THE IRC, THEN THE TARGET AWARD SHALL BE PAID
TO YOU BY THE COMPANY (TOGETHER WITH INTEREST THEREON PURSUANT TO
SECTION 4(B) BELOW) ON THE EARLIEST TO OCCUR OF:

(1)           ANY SUBSEQUENT DATE ON WHICH YOU ARE NO LONGER EMPLOYED BY THE
COMPANY OR ANY OF ITS AFFILIATES FOR ANY REASON OTHER THAN TERMINATION OF YOUR
EMPLOYMENT BY ONE OF SUCH ENTITIES FOR “CAUSE” (PROVIDED THAT IF YOU ARE
DETERMINED BY THE COMPANY TO BE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A OF THE IRC, SIX MONTHS FROM SUCH DATE);

(2)           ANY OTHER DATE ON WHICH SUCH PAYMENT OR ANY PORTION THEREOF WOULD
BE A PERMISSIBLE DISTRIBUTION UNDER SECTION 409A OF THE IRC; OR

(3)           THE PAYMENT DATE.


B.             UPON ANY CHANGE OF CONTROL OR GOING PRIVATE TRANSACTION, TO THE
EXTENT ANY AMOUNTS ARE DUE TO BE PAID TO YOU AT A LATER DATE PURSUANT TO
SECTION 4(A)(II) ABOVE, THE COMPANY SHALL PROMPTLY FOLLOWING THE CHANGE OF
CONTROL OR GOING PRIVATE TRANSACTION SET ASIDE SUCH AMOUNT FOR YOUR BENEFIT IN A
“RABBI TRUST” THAT SATISFIES THE REQUIREMENTS OF REVENUE PROCEDURE 92-64, AND ON
A MONTHLY BASIS SHALL DEPOSIT INTO SUCH TRUST INTEREST IN ARREARS (COMPOUNDED
QUARTERLY AT THE RATE PROVIDED BELOW) UNTIL SUCH TIME AS SUCH AMOUNT, TOGETHER
WITH ALL ACCRUED INTEREST THEREON, IS PAID TO YOU IN FULL PURSUANT TO
SECTION 4(A)(II) ABOVE. THE INITIAL INTEREST RATE SHALL BE THE AVERAGE OF THE
ONE-YEAR LIBOR FIXED RATE EQUIVALENT FOR THE TEN BUSINESS DAYS PRIOR TO THE DATE
OF THE CHANGE OF CONTROL OR GOING PRIVATE TRANSACTION AND SHALL ADJUST ANNUALLY
BASED ON THE AVERAGE OF SUCH RATE FOR THE TEN BUSINESS DAYS PRIOR TO EACH
ANNIVERSARY OF THE CHANGE OF CONTROL OR GOING PRIVATE TRANSACTION.

For purposes of this Agreement, “Change of Control” means the acquisition, in a
transaction or a series of related transactions, by any person or group, other
than Charles F. Dolan or members of the immediate family of Charles F. Dolan or
trusts for the benefit of Charles F. Dolan or his immediate family (or an entity
or entities controlled by any of them) or any employee benefit plan sponsored or
maintained by the Company, of (i) the power to direct the

2


--------------------------------------------------------------------------------




management of substantially all the cable television systems then owned by the
Company in the New York City Metropolitan Area (as defined below) or (ii) after
any fiscal year of the Company in which all the systems referred to in
clause (i) above shall have contributed in the aggregate less than a majority of
the net revenues of the Company and its consolidated subsidiaries, the power to
direct the management of the Company or substantially all its assets. For
purposes of this definition, net revenues shall be determined by the independent
accountants of the Company in accordance with generally accepted accounting
principles consistently applied and certified by such accountants.

For purposes of this Agreement, “Going Private Transaction” means a transaction
involving the purchase of Company securities described in Rule 13e-3 to the
Securities and Exchange Act of 1934.

For purposes of this Agreement, “New York City Metropolitan Area” means all
locations within the following counties:  (i) New York, Richmond, Kings, Queens,
Bronx, Nassau, Suffolk, Westchester, Rockland, Orange, Putnam, Sullivan,
Dutchess, and Ulster in New York State; (ii) Hudson, Bergen, Passaic, Sussex,
Warren, Hunterdon, Somerset, Union, Morris, Middlesex, Mercer, Monmouth, Essex
and Ocean in New Jersey; (iii) Pike in Pennsylvania; and (iv) Fairfield and New
Haven in Connecticut.


5.             RELATIONSHIP WITH COMPETITIVE ENTITIES. IF (A) YOU SHALL
VOLUNTARILY TERMINATE YOUR EMPLOYMENT SUCH THAT YOU ARE NO LONGER EMPLOYED BY
THE COMPANY OR ONE OF ITS AFFILIATES OR YOUR EMPLOYMENT IS TERMINATED AT ANY
TIME BY THE COMPANY OR ONE OF ITS AFFILIATES FOR CAUSE AND (B) YOU SHALL BECOME
EMPLOYED BY, CONSULT TO, OR HAVE ANY INTEREST, DIRECTLY OR INDIRECTLY, IN ANY
COMPETITIVE ENTITY FROM THE EFFECTIVE DATE OF SUCH TERMINATION OF YOUR
EMPLOYMENT THROUGH THE ONE-YEAR ANNIVERSARY OF YOUR RECEIPT OF THE AWARD OR ANY
PORTION THEREOF, THEN YOU SHALL WITHIN TEN (10) BUSINESS DAYS THEREOF PAY THE
COMPANY, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AN AMOUNT EQUAL TO (I) THE
AWARD OR PORTION PAID TO YOU PLUS (II) INTEREST AT A RATE EQUAL TO THE LESSER OF
(A) TWELVE PERCENT (12%) PER ANNUM OR (B) THE MAXIMUM INTEREST RATE PERMITTED BY
APPLICABLE LAW, COMPOUNDED QUARTERLY, CALCULATED FROM THE DATE THE AWARD OR
PORTION THEREOF WAS PAID UNTIL THE DATE SUCH PAYMENT TO THE COMPANY IS MADE.

For purposes of this Agreement, “Cause” means, as determined by the Commit­tee
(as defined in Section 11 below), your (i) commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, gross negligence or breach
of fiduciary duty against the Company or an Affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

For purposes of this Agreement, a “Competitive Entity” shall mean (1) any
company that competes with any of the Company’s cable television, telephone or
on-line data businesses in the New York City Metropolitan Area or that competes
with any of the Company’s, programming, cinema, sports or entertainment
businesses, nationally or regionally, as applicable; or (2) any trade or
professional association representing any of the companies covered by this
Section 5, other than the National Cable Television Association and any state
cable television association. Ownership of not more than one percent (1%) of the
outstanding stock of any publicly-traded company shall not be a violation of
this Section 5.

3


--------------------------------------------------------------------------------




By accepting this Agreement, you understand that the terms and conditions of
this Section 5 may limit your ability to earn a livelihood in a business similar
to the business of the Company, but nevertheless hereby agree that the
restrictions and limitations hereof are reasonable in scope, area and duration,
and that the consideration provided under the Plan and this Agreement is
sufficient to justify the restrictions and limitations contained in this
Section 5. Accordingly, in consideration thereof and in light of your education,
skills and abilities, by participating in the Plan, you hereby agree that you
will not assert, and it should not be considered, that such provisions are
either unreasonable in scope, area or duration, or will prevent you from earning
a living, or otherwise are void, voidable or unenforceable or should be voided
or held unenforceable. You further understand and hereby agree that the
restrictions and limitations contained in this Section 5 are ancillary to, and
part of, the Plan and this Agreement, and are reasonably necessary to protect
the good will and business interests of the Company.


6.             TERMINATION. EXCEPT FOR A RIGHT WHICH HAS ACCRUED TO RECEIVE A
PAYMENT ON ACCOUNT OF THE AWARD, THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE
AND BE OF NO FURTHER FORCE AND EFFECT ON THE PAYMENT DATE. NOTWITHSTANDING THE
FOREGOING, SECTION 5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


7.             TRANSFER RESTRICTIONS. YOU MAY NOT TRANSFER, ASSIGN, PLEDGE OR
OTHERWISE ENCUMBER THE AWARD OTHER THAN TO THE EXTENT PROVIDED IN THE PLAN.


8.             UNFUNDED OBLIGATION. THE PLAN WILL AT ALL TIMES BE UNFUNDED AND,
EXCEPT AS SET FORTH IN SECTION 4(B) OF THIS AGREEMENT, NO PROVISION WILL AT ANY
TIME BE MADE WITH RESPECT TO SEGREGATING ANY ASSETS OF THE COMPANY OR ANY OF ITS
AFFILIATES FOR PAYMENT OF ANY BENEFITS UNDER THE PLAN, INCLUDING, WITHOUT
LIMITATION, THOSE COVERED BY THIS AGREEMENT. YOUR RIGHT OR THAT OF YOUR ESTATE
TO RECEIVE PAYMENTS UNDER THIS AGREEMENT SHALL BE AN UNSECURED CLAIM AGAINST THE
GENERAL ASSETS OF THE COMPANY, INCLUDING ANY RABBI TRUST ESTABLISHED PURSUANT TO
SECTION 4(B). NEITHER YOU NOR YOUR ESTATE SHALL HAVE ANY RIGHTS IN OR AGAINST
ANY SPECIFIC ASSETS OF THE COMPANY OTHER THAN THE ASSETS HELD BY THE RABBI TRUST
ESTABLISHED PURSUANT TO SECTION 4(B).


9.             TAX REPRESENTATIONS AND TAX WITHHOLDING. YOU HEREBY ACKNOWLEDGE
THAT YOU HAVE REVIEWED WITH YOUR OWN TAX ADVISORS THE FEDERAL, STATE AND LOCAL
TAX CONSEQUENCES OF RECEIVING THE AWARD. YOU HEREBY REPRESENT TO THE COMPANY
THAT YOU ARE RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
AGENTS. IF, IN CONNECTION WITH THE AWARD, THE COM­PANY IS REQUIRED TO WITHHOLD
ANY AMOUNTS BY REASON OF ANY FEDERAL, STATE OR LOCAL TAX, SUCH WITHHOLDING SHALL
BE EFFECTED IN ACCORDANCE WITH SECTION 8 OF THE PLAN.


10.           RIGHT OF OFFSET. YOU HEREBY AGREE THAT IF THE COMPANY SHALL OWE
YOU ANY AMOUNT (THE “COMPANY-OWED AMOUNT”) UNDER THIS AGREEMENT, THEN THE
COMPANY SHALL HAVE THE RIGHT TO OFFSET AGAINST THE COMPANY-OWED AMOUNT, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ANY AMOUNTS THAT YOU MAY OWE TO THE COMPANY OR
ITS AFFILIATES OF WHATEVER NATURE. YOU HEREBY FURTHER AGREE THAT IF YOU SHALL
OWE THE COMPANY ANY AMOUNT (THE “EMPLOYEE-OWED AMOUNT”) UNDER SECTION 5 ABOVE,
THEN THE COMPANY SHALL HAVE THE RIGHT TO OFFSET THE EMPLOYEE-OWED AMOUNT, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, AGAINST ANY AMOUNT YOU MAY BE ENTITLED TO
RECEIVE FROM THE COMPANY OR ANY OF ITS AFFILIATES UNDER THIS AGREEMENT OR
OTHERWISE (INCLUDING,

4


--------------------------------------------------------------------------------





WITHOUT LIMITATION, ANY WAGES, VACATION PAY, OR OTHER COMPENSATION OR BENEFIT
UNDER ANY BENEFIT PLAN OR OTHER COMPENSATORY ARRANGEMENT).


11.           THE COMMITTEE. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE
COMPANY OR ANY REPLACEMENT COMMITTEE ESTABLISHED UNDER, AND AS MORE FULLY
DEFINED IN, THE PLAN.


12.           COMMITTEE DISCRETION. THE COMMITTEE HAS FULL DISCRETION WITH
RESPECT TO ANY ACTIONS TO BE TAKEN OR DETERMINATIONS TO BE MADE IN CONNECTION
WITH THIS AGREEMENT, AND ITS DETERMINATIONS SHALL BE FINAL, BINDING AND
CONCLUSIVE.


13.           AMENDMENT. THE COMMITTEE RESERVES THE RIGHT AT ANY TIME TO AMEND
THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, EXCEPT THAT NO SUCH
AMENDMENT SHALL ALTER YOUR AWARD UNDER THIS AGREEMENT IN ANY MANNER UNFAVORABLE
TO YOU (OTHER THAN IF IMMATERIAL) WITHOUT YOUR CONSENT. ANY AMENDMENT OF THIS
AGREEMENT SHALL BE IN WRITING AND SIGNED BY AN AUTHORIZED MEMBER OF THE
COMMITTEE OR A PERSON OR PERSONS DESIGNATED BY THE COMMITTEE.


14.           AWARD SUBJECT TO THE PLAN. THE AWARD AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER ARE SUBJECT TO THE PLAN.


15.           ENTIRE AGREEMENT. EXCEPT FOR ANY EMPLOYMENT AGREEMENT BETWEEN YOU
AND THE COMPANY OR ANY OF ITS AFFILIATES IN EFFECT AS OF THE DATE OF THE GRANT
HEREOF (AS SUCH EMPLOYMENT AGREEMENT MAY BE MODIFIED, RENEWED OR REPLACED), THIS
AGREEMENT AND THE PLAN CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF YOU
AND THE COMPANY WITH RESPECT TO THE AWARD COVERED HEREBY AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS. IN THE EVENT OF A CONFLICT AMONG THE DOCUMENTS
WITH RESPECT TO THE TERMS AND CONDITIONS OF THE AWARD COVERED HEREBY, THE
DOCUMENTS WILL BE ACCORDED THE FOLLOWING ORDER OF AUTHORITY: THE TERMS AND
CONDITIONS OF THE PLAN WILL HAVE HIGHEST AUTHORITY FOLLOWED BY THE TERMS AND
CONDITIONS OF YOUR EMPLOYMENT AGREEMENT, IF ANY, FOLLOWED BY THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


16.           SUCCESSORS AND ASSIGNS. THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE COMPANY AND ITS
SUCCESSORS AND ASSIGNS.


17.           GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE UNDER,
AND IN ALL RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


18.           JURISDICTION AND VENUE. YOU IRREVOCABLY SUBMIT TO THE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED
STATES LOCATED IN THE SOUTHERN DISTRICT AND EASTERN DISTRICT OF THE STATE OF NEW
YORK IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS
AGREEMENT AND THE PLAN, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE
THAT YOU ARE NOT SUBJECT THERETO OR THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE. YOU AGREE THAT THE MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION
WITH ANY ACTION OR PROCEEDING IN ANY MANNER PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE.


19.           WAIVER. NO WAIVER BY THE COMPANY AT ANY TIME OF ANY BREACH BY YOU
OF, OR COMPLIANCE WITH, ANY TERM OR CONDITION OF THIS AGREEMENT OR THE PLAN TO
BE PERFORMED BY YOU SHALL BE

5


--------------------------------------------------------------------------------





DEEMED A WAIVER OF THE SAME, ANY SIMILAR OR ANY DISSIMILAR TERM OR CONDITION AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


20.           SEVERABILITY. THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR CONDITION HEREOF
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER TERMS AND
CONDITIONS SET FORTH HEREIN.


21.           EXCLUSION FROM COMPENSATION CALCULATION. BY ACCEPTANCE OF THIS
AGREEMENT, YOU SHALL BE CONSIDERED IN AGREEMENT THAT THE AWARD SHALL BE
CONSIDERED SPECIAL INCENTIVE COMPENSATION AND WILL BE EXEMPT FROM INCLUSION AS
“WAGES” OR “SALARY” IN PENSION, RETIREMENT, LIFE INSURANCE AND OTHER EMPLOYEE
BENEFITS ARRANGEMENTS OF THE COMPANY AND ITS AFFILIATES, EXCEPT AS DETERMINED
OTHERWISE BY THE COMPANY. IN ADDITION, EACH OF YOUR BENEFICIARIES SHALL BE
DEEMED TO BE IN AGREEMENT THAT THE AWARD SHALL BE EXEMPT FROM INCLUSION IN
“WAGES” OR “SALARY” FOR PURPOSES OF CALCULATING BENEFITS OF ANY LIFE INSURANCE
COVERAGE SPONSORED BY THE COMPANY OR ANY OF ITS AFFILIATES.


22.           NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING CONTAINED IN THIS
AGREEMENT OR THE PLAN SHALL BE CONSTRUED TO CONFER ON YOU ANY RIGHT TO CONTINUE
IN THE EMPLOY OF THE COMPANY OR ANY AFFILIATE, OR DEROGATE FROM THE RIGHT OF THE
COMPANY OR ANY AFFILIATE, AS APPLICABLE, TO RETIRE, REQUEST THE RESIGNATION OF,
OR DISCHARGE YOU, AT ANY TIME, WITH OR WITHOUT CAUSE.


23.           HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF
CONVENIENCE ONLY AND ARE NOT INTENDED TO DEFINE OR LIMIT THE CONSTRUCTION OF THE
TERMS AND CONDITIONS OF THIS AGREEMENT.


24.           EFFECTIVE DATE. UPON EXECUTION BY YOU, THIS AGREEMENT SHALL BE
EFFECTIVE FROM AND AS OF THE EFFECTIVE DATE.


25.           SIGNATURES. EXECUTION OF THIS AGREEMENT BY THE COMPANY MAY BE IN
THE FORM OF AN ELECTRONIC OR SIMILAR SIGNATURE, AND SUCH SIGNATURE SHALL BE
TREATED AS AN ORIGINAL SIGNATURE FOR ALL PURPOSES.

CABLEVISION SYSTEMS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

6


--------------------------------------------------------------------------------




By your signature, you (i) acknowledge that a complete copy of the Plan and an
executed original of this Agreement have been made available to you and
(ii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.

 

Name:

 

 

7


--------------------------------------------------------------------------------